Citation Nr: 1401252	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for degenerative arthritis of the right shoulder prior to July 3, 2012 and a rating in excess of 40 percent thereafter.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


FINDINGS OF FACT

1.  For the period prior to April 17, 2012, even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the Veteran's right shoulder was not limited to abduction less than 60 degrees.

2.  For the period from April 17, 2012, even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the Veteran's right shoulder was not limited to abduction less than 25 degrees.

3.  At no point during the appeal period has the Veteran's right shoulder disability manifested fibrous union of the humerous, nonunion of the humerus, or loss of head of the humerus.


CONCLUSIONS OF LAW

1.  Prior to April 17, 2012 the criteria for a rating in excess of 30 percent for degenerative arthritis of the right shoulder were not met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5010, 5200 (2013).

2.  Since April 17, 2012, the criteria for a rating of 40 percent, but no more for degenerative arthritis of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5010, 5200 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice informing the claimant that, in order to substantiate the claim, information and evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The claimant should also be notified that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes and an effective date will be assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  38 U.S.C.A. § 5103(a); See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was notified of VA's duties to notify and assist in the development of his claim prior to VA's initial rating decision via a November 2010 letter, which explained what evidence would be required in order to substantiate his claim for an increased rating including what evidence was to be obtained by the VA and what evidence was required from the Veteran.  The same letter advised him of the information and evidence necessary to establish a disability rating and an effective date.  The Board finds that VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's STRs, VA treatment records and private medical records.  The Veteran has not identified any other relevant records that remain outstanding.  

VA medical examinations were conducted in December 2010 and July 2012.  Both examinations involved an interview and a physical examination of the Veteran, including range of motion (ROM) testing.  These examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record describe the functional effects caused by the Veteran's disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran has not alleged, nor does the record show, that his shoulder disability has worsened in severity since the most recent examination in July 2012.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174   (2007).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist has been satisfied.

II.  Law

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.71a Diagnostic Code (DC) 5010, degenerative arthritis is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joints involved.  Under 38 C.F.R. § 4.71a DC 5201, with respect to the major extremity, a 30 percent rating applies when there is limitation of motion of the arm midway between the side and shoulder level.  A 40 percent rating applies where there is limitation of motion of the arm to 25 degrees from the side.  Under 38 C.F.R. § 4.71a DC 5200, which applies where there is ankylosis of the scapulohumeral articulation, such that the scapula and humerus move as one piece, a 30 percent rating is warranted when the arm is capable of abduction to 60 degrees and can reach the mouth and head.  A 40 percent rating applies when the arm is capable of abduction in the intermediate range between 25 and 60 degrees.  A 50 percent rating applies where abduction is limited to 25 degrees from the side.  DC 5202 applies where there is other impairment of the humerus, such as loss of head of the humerus (flail shoulder), nonunion of the humerus (false flail joint), or fibrous union of the humerus.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

III.  Background

The Veteran was granted service connection for degenerative arthritis of the right shoulder in a July 2008 rating decision, and a 30% rating was assigned effective October 2, 2007 under Diagnostic Codes 5010 and 5201.  

The Veteran did not file a notice of disagreement with the July 2008 rating decision on the issue of degenerative arthritis of the shoulder and no relevant new and material evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).

In the December 2010 decision, which is currently on appeal, the RO continued the Veteran's rating at 30 percent.  The Veteran has since been granted a 40 percent rating effective July 3, 2012 in a July 2012 rating decision which reclassified the Veteran's disability under Diagnostic Codes 5010 and 5200. 

IV.  Analysis

The Veteran contends that his disability has worsened since his initial grant of service connection to the point that his pain wakes him up multiple times at night, and that he experiences locking, stiffness and occasional short shooting pains in his shoulder during normal activities.  He states that there is significant loss of ROM and increased pain during ROM testing.  The veteran claims to be in constant pain, to have weakness and fatigue in motion and in lifting.  He also reports instability during certain physical activity.

Although the Veteran submitted VA examination records from August 2007, and private treatment records from May 2006 and August 2006, these records were previously considered by the RO in its initial rating decision, which the Veteran did not appeal.  The Veteran has also submitted private treatment records from March 2008 which discuss the diagnosis of the Veteran's shoulder disability.  They do not however, discuss the Veteran's range of motion or functional impairment and they do not illustrate any worsening of the Veteran's shoulder condition since his initial rating. 

Physical therapy records from September 2010 show the Veteran's right arm flexion to 103 degrees, abduction to 70 degrees and external and internal rotation to 20 degrees.

VA provided the Veteran with an examination in December 2010.  The Veteran's ROM tests indicated forward arm flexion to 70 degrees, abduction to 70 degrees with guarding and painful motion detected on movement and an inability to properly perform external/internal rotation tests.  The report noted slight tenderness of the shoulder but no edema, effusion, instability, weakness, redness, heat or abnormal movement.  No additional loss of motion, pain, fatigue, weakness, stiffness or lack of endurance were detected following repetitive motion.  The examiner diagnosed the Veteran's osteoarthritis as severe with a moderate to moderately-severe functional impact.  The examination report also notes that the Veteran was working full time with computers and that his disability did not interfere with his ability to perform his job.

Private treatment records submitted in April 2012 show the Veteran's ROM to be 70 degrees forward flexion and 40 degrees abduction "with evidence of ankylosis at that this point."   

VA provided the Veteran with a second examination in July 2012.  ROM tests revealed forward flexion limited to 20 degrees with evidence of painful motion at 20 degrees, abduction to 45 degrees with evidence of painful motion at 45 degrees.  The Veteran was unable to perform rotation tests or repetitive use testing due to significant pain.  The examiner noted weakened movement, excess fatigueability, incoordination, pain on movement and atrophy of disuse with guarding and localized tenderness.  The examiner also noted ankylosis with abduction limited to between 60 and 25 degrees.  The Veteran was diagnosed to have severe osteoarthritis in the shoulder with a possible loose body.  The examiner found no impact on the Veteran's ability to work, but there was moderate to moderately-severe functional impairment otherwise. 

Based on the evidence of record described above, the Board finds that the Veteran's degenerative arthritis of the shoulder does not warrant a rating in excess of 30 percent prior to April 17, 2012.  A higher rating was not warranted previous to that point under DC 5201 as the Veteran's arm motion was not limited to 25 degrees from his side.  There is also no suggestion of ankylosis prior to April 2012 which could result in a higher rating under DC 5200. 

The first evidence of ankylosis appears in the April 17, 2012 letter from Dr. Taliaferro.  This letter also includes findings that the Veteran's ROM had deteriorated to the point where his abduction was limited to 40 degrees.  These findings were later confirmed by the VA examination of July 2012.  This evidence supports a rating 40 percent under DC 5200 for ankylosis of the scapulohumeral articulation with abduction limited to intermediate between favorable and unfavorable, (25 to 60 degrees.)  

At no time throughout the appeal period has the Veteran's abduction been limited to 25 degrees or less from the side, which would be required for a higher rating under DC 5200.  There is also no indication in the record of fibrous union of the humerus, nonunion of the humerus or loss of head of the humerus to allow for a higher rating under DC 5202.  

A separate rating for arthritis (degenerative disease) is not warranted under DC 5003 or 5010, because the Veteran is already in receipt of a compensable rating for limitation of motion of the joint.

If an increase in disability occurs after the claim is filed, the effective date to be assigned is the date that the increase is shown to have occurred (date entitlement arose).  38 C.F.R. § 3.400(o)(1); See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, the effective date for an increase in the Veteran's rating would be April 17, 2012, the date that the criteria for a 40 percent rating were first satisfied.  

The Veteran's symptomatology has been described as moderate to moderately-severe; however the impact on his ability to work full time and his earning capacity appears to be minimal.  Thus the Board finds the Veteran's condition is most appropriately rated at 30 percent prior to April 17, 2012 and 40 percent thereafter.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected shoulder disability is productive of pain and functional impairment due to weakness and fatigue, manifestations that are contemplated in the rating criteria.  There is no evidence in the record of marked interference with employment or frequent periods of hospitalization.  The rating criteria are therefore adequate to evaluate the Veteran's shoulder disability and referral for consideration of extraschedular rating is not warranted.  


ORDER

A disability rating in excess of 30 percent for degenerative arthritis of the shoulder prior to April 17, 2012, is denied.  

A disability rating of 40 percent, but no more, for degenerative arthritis of the shoulder effective April 17, 2012, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


